                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

TIMOTHY M. DAWSON,                            )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       No.:   3:20-CV-164-TAV-DCP
                                              )
SHERIFF JOE GUY,                              )
TIM CARVER, and                               )
MCMINN COUNTY SHERIFF DEPT.,                  )
                                              )
              Defendants.                     )


                      MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C.

§ 1983 [Doc. 1] and related motion for leave to proceed in forma pauperis [Doc. 6]. The

Court will address Plaintiff’s motion for leave to proceed in forma pauperis before

screening the complaint in accordance with the Prison Litigation Reform Act (“PLRA”).

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       It appears from the motion for leave to proceed in forma pauperis [Doc. 6] that

Plaintiff lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to

28 U.S.C. § 1915, this motion [Id.] will be GRANTED.

       Because Plaintiff is an inmate at the Trousdale Turner Correctional Center, he is

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account is DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street,

Suite 130, Knoxville, Tennessee 37902 as an initial partial payment, whichever is the




Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 1 of 7 PageID #: 29
greater of: (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate

trust account; or (b) twenty percent (20%) of the average monthly balance in his inmate

trust account for the six-month period preceding the filing of the complaint. 28 U.S.C.

§ 1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account is

directed to submit twenty percent (20%) of Plaintiff’s preceding monthly income (or

income credited to Plaintiff’s trust account for the preceding month), but only when such

monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk.

28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED

to mail a copy of this memorandum and order to the custodian of inmate accounts at the

institution where Plaintiff is now confined. The Clerk is also DIRECTED to furnish a

copy of this order to the Court’s financial deputy. This order shall be placed in Plaintiff’s

prison file and follow him if he is transferred to another correctional institution.

II.    SCREENING

       A.     Screening Standard

       Under the PLRA, district courts must screen prisoner complaints and sua sponte

dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by




                                              2



Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 2 of 7 PageID #: 30
the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

to survive an initial review under the PLRA, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).




                                               3



Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 3 of 7 PageID #: 31
       B.     Allegations of Complaint1

       Plaintiff alleges that McMinn County Sheriff, Joe Guy, had McMinn County

Sheriff’s Detective, Tim Carver, “steal and take” over $100,000 worth of property from

his mother’s home, and that there is no record from the State that the property was seized

in accordance with law [Doc. 1 p. 3, 6; Doc. 2 p. 1].

       C.     Analysis

       As an initial matter, the Court observes that Plaintiff’s complaint and a related letter

do not give a time frame as to when the alleged theft of his property occurred. The Court

notes, however, that Plaintiff filed similar allegations in another lawsuit in this Court,

Dawson v. McMinn County Justice Center, et al., 1:18-cv-42 (E.D. Tenn.). In that lawsuit,

filed on or about March 1, 2018, Plaintiff alleged, inter alia, that “Tim Carver took over

50,000+ dollars worth of tools and stuff from me for no reason[] [a]nd had no paperwork

to do so through the court. Plus[,] I have no record of my stuff at all” [Doc. 2 p. 5]. After

screening the complaint in the prior case in accordance with the PLRA, the Court dismissed

Plaintiff’s theft claim for failure to state a constitutional claim [Doc. 13 p. 12-14].

Therefore, the Court finds the instant suit barred by the doctrine of res judicata, which

prevents a party from relitigating claims against the same parties after those claims were

decided on their merits. See, e.g., Taylor v. Reynolds, 22 F. App’x 537, 538-39 (6th Cir.



       1
           A notebook page of allegations accompanying Plaintiff’s complaint contains his
signature [Doc. 1 p. 6]. However, Plaintiff did not file a completed § 1983 form, nor did he sign
his complaint under penalty of perjury. See 28 U.S.C. § 1746. Because the complaint is subject
to dismissal on several grounds regardless of any technical inadequacies, however, the Court will
not unnecessarily prolong this litigation by requiring Plaintiff to resubmit a sworn complaint.
                                                 4



Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 4 of 7 PageID #: 32
2001) (“A completely duplicative complaint lacks an arguable basis either in law or in fact

and, [is] therefore … properly dismissed on the basis of res judicata.”); see also Allen v.

McCurry, 449 U.S. 90, 94 (1980) (holding party cannot relitigate essential issues that were

actually adjudicated in a prior case involving a party to that case).

       Even assuming, arguendo, that res judicata does not bar Plaintiff’s claim, it is

otherwise barred by the applicable statute of limitations. Federal district courts apply the

State’s statute of limitations for personal injury actions in proceedings arising under

42 U.S.C. § 1983. See Wallace v. Kato, 549 U.S. 384, 387 (2007). In Tennessee, that

period is one year. See Tenn. Code Ann. § 28-3-104; Foster v. State, 150 S.W.3d 166, 168

(Tenn. Ct. App. 2004) (applying the one-year statute of limitations from Tenn. Code Ann.

§ 28-3-104 in a § 1983 claim). When the statute begins to run, however, is an issue of

federal law. Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (6th

Cir. 2007) (citations omitted). Under federal law, a cause of action accrues, and the

limitations period begins to run, when the injury forming the basis of the claim is

discoverable. See Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991)

(citing Sevier v. Turner, 742 F.2d 262, 273 (6th Cir. 1984)). While Plaintiff’s complaint

fails to identify the date of the alleged theft by Defendants, it is clear from the duplicative

claim in his 2018 lawsuit that it occurred more than one year prior to the filing of the instant

suit in March 2020 [See Doc. 1]. Therefore, the complaint is otherwise properly dismissed

as time barred.




                                               5



Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 5 of 7 PageID #: 33
       Finally, the Court finds that even in the absence of any applicable bars, Plaintiff’s

claim fails on its merits. The United States Supreme Court has held that the Due Process

Clause of the Fourteenth Amendment is not violated when a State employee randomly

deprives an individual of property, provided that the State makes available a meaningful

post-deprivation remedy. Parratt v. Taylor, 451 U.S. 527, 543 (1981), overruled on other

grounds by Daniels v. Williams, 474 U.S. 327 (1986); see also Hudson v. Palmer, 468 U.S.

517, 533 (1984) (extending Parratt’s holding to intentional deprivations of property).

Here, Plaintiff alleges that his property was taken contrary to state law, thus rendering it a

random and unauthorized act. Four Seasons Apartment v. City of Mayfield Heights,

775 F.2d 150, 152 (6th Cir. 1985). Therefore, to state a § 1983 claim for such a deprivation,

Plaintiff is “required to plead . . . that there is no adequate state-law remedy for this

deprivation.” Hill v. City of Jackson, Michigan, No. 17-1386, 2018 WL 5255116, at *3

(6th Cir. Oct. 22, 2018).

       Plaintiff has not pled that Tennessee’s post-deprivation procedures are inadequate

for redressing the alleged theft of his property. See Vicory v. Walton, 721 F.2d 1062, 1063

(6th Cir. 1983). Additionally, the Court notes that Tennessee law provides for the recovery

of personal property. See McQuiston v. Ward, 2001 WL 839037, at * 1 (Tenn. Ct. App.

July 25, 2001) (citing Tenn. Code. Ann. § 29-30-101 and § 29-30-201). As Plaintiff has

not demonstrated that these State remedies are inadequate, he has not stated a claim that

would entitle him to relief under § 1983 for the deprivation of his personal property.




                                              6



Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 6 of 7 PageID #: 34
Accordingly, his complaint will be DISMISSED for failure to state a claim upon which

relief may be granted.

III.   CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 6] is
              GRANTED;

       2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
              the filing fee to the Clerk in the manner set for above;

       4.     The Clerk is DIRECTED to mail a copy of this memorandum opinion and
              order to the custodian of inmate accounts at the institution where Plaintiff is
              now confined, to the Attorney General for the State of Tennessee, and to the
              Court’s financial deputy;

       5.     Plaintiff has failed to state a claim upon which relief may be granted
              under § 1983, and this action is DISMISSED pursuant to 28 U.S.C.
              §§ 1915(e)(2)(B) and 1915A; and

       6.     The Court CERTIFIES that any appeal from this action would not be taken
              in good faith and would be totally frivolous. See Rule 24 of the Federal Rules
              of Appellate Procedure.

       IT IS SO ORDERED.

       ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             7



Case 3:20-cv-00164-TAV-DCP Document 7 Filed 04/24/20 Page 7 of 7 PageID #: 35
